                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Mario Antwan Lloyd,              )
                                 )
                   Plaintiff,    )
                                 )                 Civil Action No. 1:19-1028-BHH
v.                               )
                                 )
Captain Robinson, Deputy Scott,  )                                ORDER
Deputy Tipton, Deputy Roberts,   )
Deputy McKellar, Deputy Sandova, )
                                 )
                   Defendants.   )
________________________________)

       This matter is before the Court upon Plaintiff Mario Antwan Lloyd’s (“Plaintiff” or

“Lloyd”) pro se complaint alleging violations of his constitutional rights. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred

to a United States Magistrate Judge for initial review.

       On June 3, 2019, Magistrate Judge Shiva V. Hodges filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court dismiss

this action with prejudice and without issuance and service of process based on Plaintiff’s

failure to state any plausible claims against Defendants. Attached to the Report was a

notice advising Petitioner of his right to file written objections to the Report within fourteen

days of being served with a copy.

       On June 20, 2019, Plaintiff filed an unsigned, one-page letter “to let the Court [know]

I don’t have the law work or case law to fight this case [here] at SACDC.” (ECF No. 17 at

1.) Importantly, nowhere in this letter does Plaintiff refer to the Magistrate Judge’s Report

or file any specific objections to the Magistrate Judge’s findings and recommendations.

       The Magistrate Judge makes only a recommendation to the Court.                      The
recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because Plaintiff has not filed any specific objections to the Magistrate Judge’s

Report, the Court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. After review, the Court finds no

clear error and agrees with the Magistrate Judge that this action is subject to dismissal

based on Plaintiff’s failure to allege sufficient facts to state any plausible claims against

Defendants.

       Accordingly, the Court hereby adopts the Magistrate Judge’s Report (ECF No. 15)

and incorporates it herein, and the Court dismisses Plaintiff’s amended complaint with

prejudice and without issuance and service of process.




       IT IS SO ORDERED.

                                                2
                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

June 26, 2019
Charleston, South Carolina


                                           ******

                             NOTICE OF RIGHT TO APPEAL

      Plaintiff is hereby notified that any right to appeal this order is governed by Rules 3

and 4 of the Federal Rules of Appellate Procedure.




                                             3
